Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III prison disciplinary determination finding him guilty, as modified upon administrative review, of harassment. The Attorney General has advised the Court that the subject determination has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled, and this proceeding is dismissed as moot (see Matter of Lopez v Fischer, 69 AD3d 1265, 1266 [2010]).
Mercure, J.P., Peters Rose, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.